Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Herbowy et al. (US 2010/0036360) in view of Alon et al. (US 2010/0049313).
Regarding claim 1, Herbowy et al. disclose  a method of securing a crimped medical device over a deflated balloon of a balloon catheter, comprising the steps of: providing a medical device having a tubular device body (3302/3304 - Figure 33; noting that one skilled in the art would recognize this as one of several embodiments usable with any of the delivery mechanisms; also see end of ¶[0116]) that has a first end and a second end with a first ring (2912 - Figure 29; noting that claim 5 refers to Applicant’s open rings or rounded tips of Figure 11) provided at the first end and a second ring (3126; Figure 32A) provided at the second end; providing a balloon catheter having a catheter body (2908) that has a distal tip (2910), and a balloon (2906) provided adjacent to, and proximal to, the distal tip (Figure 29), and having a distal end and a proximal end, the balloon catheter further including a first string (2914) secured to the balloon catheter at a position adjacent the distal end of the balloon and having a first eyelet (eyelet or loop formed by knot 2916 - Figure 30A); and a second string (3126) secured to the balloon catheter at a position adjacent the proximal end of the balloon (member 3132 can be considered as part of the balloon catheter as claimed); providing a sheath (3102) for sliding movement over the catheter body and the balloon, the sheath having a distal end; positioning the medical device in its expanded state over the deflated balloon and crimping the medical device over the deflated balloon (¶[0116]; one skilled in the art would recognize that performing this step over an expanded balloon would be illogical since the subsequent deflating needed for assembly would likely disrupt the crimp);advancing a locking wire into the distal tip (at 2920; ¶[0114]); and advancing the sheath over the crimped medical device to the distal tip to completely cover the crimped medical device (as in Figure 52A). 
Herbowy fails to disclose threading the first and second eyelets through the first and second rings or advancing the locking wire through the eyelets because the eyelets are knots.  Herbowy et al. disclose that other releasable coupling mechanisms may be used (¶[0116]).
Alon et al. effectively teach in Figure 48 that a preformed loop or eyelet (504) may be used to couple a tether to a locking wire (504).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the preformed loops of Alon et al. in place of the knots of Herbowy et al. as one skilled in the art would recognize allows an easier attachment of the tether and locking wire.   With this modification to Herbowy et al., the eyelets would need to be threaded through the rings and the locking wire advanced through them since they are preformed. 
In an alternative interpretation, if member 3132 is not found to be part of the catheter, it would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the coupling mechanism of Figure 29 at the proximal end of the tubular body as well since Herbowy et al. disclose providing multiple releasable coupling mechanisms at either end (¶[0116]) and the catheter shaft (2908) would be the likely place for attachment of an additional coupling mechanism.
Regarding claim 2, the locking wire is advanced through a lumen defined between the sheath and the catheter body to exit the distal end of the sheath (as in Figure 52A; noting that the locking wire would have to extend exterior to member 3302 (of Figure 33) in order to use the coupling mechanism of Figure 29). 
Regarding claim 3, the step of threading the first and second eyelets includes the step of locking each of the first and second eyelets at the first and second rings, respectively (locked via the locking wire - in the same manner as Applicant’s eyelets are locked to the rings in Figure 5). 
Regarding claim 4, each of the first and second rings is provided as an independent ring and attached to the first and second ends, respectively, of the medical device (evident from Figure 31). 
Regarding claim 5, each of the first and second rings is provided as a rounded tip at the first and second ends, respectively, of the medical device (evident from Figure 31). 
Regarding claim 6, each of the first and second rings is provided as an opening in an apex at the first and second ends, respectively, of the medical device (the rings can be regarded as openings in an apex formed by the proximal or distal ends of 3302 when in the unexpanded state).  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the eyelets (3306) to thread the strings as they are shown to be suitable for threadably connecting similar strings (3308) between device components. 
Regarding claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the connecting wire (3512) of Figure 35 over the locking wire as one skilled in the art would recognize as preventing migration of the strings along the locking wire. 
Regarding claim 9, fill tube 3132 can be regarded as a middle sheath as claimed.
Regarding claim 10, Herbowy et al. in view of Alon et al. further disclose a method of implanting the medical device at a location in a human anatomy, wherein the medical device has been secured to a deflated balloon of a balloon catheter according to the method of claim 1 (see above explanation in regard to claim 1), comprising the steps of: withdrawing the sheath in a proximal direction to expose the medical device (¶[0116], [0129]; as in Figures 52A-C); withdrawing the locking wire in a proximal direction (¶[0115]); expanding the balloon (as in Figures 52A-C; ¶[0129]); and withdrawing the balloon catheter in a proximal direction (as disclosed for other balloon expandable embodiments - ¶[0156]). 
Herbowy et al. do not explicitly state that expanding balloon causes the first and second strings to be withdrawn through the first and second rings.  However, one skilled in the art could recognize from Figures 29 and 30A that withdrawing the locking wire would not on its own cause the strings to move out of the rings and would easily recognize that the expansion of the tubular device, caused by the balloon, could be used to force this remaining small amount of string out of the rings.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771